NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUN 23 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ARAM DIPLOSHYAN,                                 No. 13-72824

              Petitioner,                        Agency No. A099-968-427

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 7, 2016
                              Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BEA, Circuit Judges.

      Aram Diploshyan petitions for review of the decision of the Board of

Immigration Appeals (BIA) dismissing his appeal of the denial of his application

for asylum, withholding of removal, and relief under the Convention Against

Torture (CAT). Diploshyan asserts that the BIA erred when it held that he failed to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1
establish past persecution, a well-founded fear of future persecution, and a

likelihood of torture if he returned to Armenia.



      1. Substantial evidence supports the BIA’s determination that Diploshyan

failed to establish past persecution. We have described persecution as “an extreme

concept that does not include every sort of treatment our society regards as

offensive.” Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009) (citation omitted).

Viewed separately or cumulatively, Diploshyan’s reported incidents do not compel

a finding of past persecution. See id. at 975-76 (denying an asylum claim under

similar circumstances). Further, as the BIA noted, the fact that Diploshyan

returned to Armenia after three of the four events underlying his claims had

occurred severely undermines his claim that he fears future persecution. See

Tamang v. Holder, 598 F.3d 1083, 1094 (9th Cir. 2010). Diploshyan’s failure to

establish eligibility for asylum necessarily precludes “withholding of removal,

which imposes a heavier burden of proof.” Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).



      2. Substantial evidence also supports the denial of CAT relief. Diploshyan

failed to produce any evidence illustrating a clear probability of an individualized

                                          2
risk of torture if he returns to Armenia. See Wakkary v. Holder, 558 F.3d 1049,

1068 (9th Cir. 2009).



      PETITION DENIED.




                                         3